SUGARMAN, District Judge.
The defendant Haas seeks discovery and inspection of statements voluntarily made by him as answers to questions put to him by a special agent of the Intelligence Division of the Bureau of Internal Revenue prior to his indictment. A stenographer transcribed the questions and answers. Defendant’s request for a copy was then denied unless he would be later requested to sign the transcript, which he was never asked to do.
It is manifest that the requisites of Fed.Rules Crim.Proc. rule 16, 18 U.S. C.A., are here presented:1
(a) the statements were “obtained from” Haas;
(b) they are “material to the preparation of his defense” and
(c) the “request is reasonable”.
In view of the foregoing, no opinion is expressed as to defendant’s further contention that he is entitled to the relief sought under 5 U.S.C.A. § 1005(b).
Motion granted.
Enter an order complying with the last sentence of F.R.Crim.P. 16.

. United States v. Peace, D.C.S.D.N.Y., 16 F.R.D. 423.